Case 2:19-cv-13417-GAD-PTM ECF No. 14 filed 07/02/20         PageID.809     Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

            RONNIE ECHOLS

               Petitioner,
                                                     Case No. 19-cv-13417
                    v.
                                              UNITED STATES DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
           GREGORY SKIPPER,

              Respondent.

______________________________/

 OPINION AND ORDER GRANTING PETITIONER’S MOTION FOR AN
EXTENSION OF TIME TO FILE HIS POST-CONVICTION MOTION FOR
    RELIEF FROM JUDGMENT WITH THE STATE COURT [#12]

      Petitioner Ronnie Echols (“Petitioner”) filed a pro se petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The petition was held in

abeyance so that Petitioner could return to the state courts to exhaust additional

claims. See ECF No. 10. Petitioner was given ninety days to initiate post-conviction

proceedings in the state courts to exhaust these claims. Id. at PageID.797.

      Petitioner has now retained an attorney, Laura Kathleen Sutton, ECF No. 11,

who has filed a Motion for Extension of Time to file the post-conviction motion for

relief from judgment with the state courts, ECF No. 12. The Court will GRANT

Petitioner a ninety-day extension of time to file his post-conviction motion for relief

from judgment with the state court.


                                          1
Case 2:19-cv-13417-GAD-PTM ECF No. 14 filed 07/02/20           PageID.810     Page 2 of 3




      Petitioner’s counsel has requested an extension of time to file the post-

conviction motion for relief from judgment because she has just been retained and

needs additional time to familiarize herself with the case. Id. at PageID.802.

Petitioner’s counsel also claims that the COVID-19 pandemic has made it difficult

for Petitioner or herself to obtain documents from the state courts that are necessary

for the presentation of Petitioner’s claims in his state post-conviction motion. Id.

      A federal district court has the power to extend the stay of a habeas petition,

particularly where the respondent does not oppose the extension of the stay. See,

e.g., Roberts v. Norris, 415 F.3d 816, 819 (8th Cir. 2005). Here, Petitioner did all

that he could reasonably do to file his state post-conviction motion for relief from

judgment on time. However, he was “prevented in some extraordinary way” from

filing his motion with the state courts on time, in part, because of the closure of the

various state courts due to the COVID-19 pandemic. Accordingly, the Court finds

that an extension of time is warranted. See Schillereff v. Quarterman, 304 F. App’x.

310, 314 (5th Cir. 2008).

      Accordingly, IT IS ORDERED that Petitioner is granted a ninety-day

extension of time from the date of this order to initiate post-conviction proceedings

in the state courts. Petitioner is still required to return to federal court within ninety

days of completing the exhaustion of state court post-conviction remedies.




                                            2
Case 2:19-cv-13417-GAD-PTM ECF No. 14 filed 07/02/20     PageID.811      Page 3 of 3




      SO ORDERED.

Dated: July 2, 2020

                                                 /s/Gershwin A. Drain
                                                 GERSHWIN A. DRAIN
                                                 United States District Judge


                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
                July 2, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                   Deputy Clerk




                                       3
